* Curia.

There are, (we perceive, with the counsel for the relator,) several considerations in favor of the view which he urges: but we think not of such controlling force as to require a different construction upon the words of the statute, costs of suf from what they generally import when *508used in direct reference to the amount of recovery. Besides ; such a construction prevents uncertainty, and consequent dispute, which would often arise concerning the unliquidated costs. These are a private concern between different persons. They rest in contract. The claim for them may or may not be enforced: but it is in no respect affected by the appeal. We think the party is entitled to appeal without paying his own costs, or those of his adversary, beyond the amount of the recovery. [1]
Motion denied.

 For the regulations of appeals from justices courts, under the New York Code. See Waterman’s Tr., p. 228, et seq.